SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

10
KA 11-00519
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ANDRE VERNON, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


MICHAEL L. D’AMICO, BUFFALO, FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DONNA A. MILLING OF
COUNSEL), FOR RESPONDENT.


     Appeal, by permission of a Justice of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, from an order of
the Supreme Court, Erie County (M. William Boller, A.J.), dated
January 24, 2011. The order denied the motion of defendant to vacate
a judgment of conviction.

     It is hereby ORDERED that the case is held, the decision is
reserved and the matter is remitted to Supreme Court, Erie County, for
a determination of that part of defendant’s motion pursuant to CPL
440.10 (1) (c).

     Same memorandum as in People v Vernon ([appeal No. 1] ___ AD3d
___ [Feb. 5, 2016]).




Entered:    February 5, 2016                       Frances E. Cafarell
                                                   Clerk of the Court